DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Applicant’s amendment filed on June 20, 2022 has been entered.  Claims 1, 19, and 20 have been amended.  As such, Claims 1-20 are currently pending in the application.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 6, 8, 9, 11-14, and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent No. 5,234,720 to Neal et al. (“Neal”).
With regard to Claims 1, 3, 6, and 12, Neal discloses a process for preparing synthetic fibers by coating the fibers with a hydrophilic lubricant prior to feeding the fibers into a crimping device.  See, e.g., Abstract, entire document.  Neal teaches that the preferred synthetic fibers are polyester fibers or cellulose acetate fibers.  Column 12, lines 5-35; see also column 13, lines 8-15 (“The most preferred polymers for use in the present invention are (1) relatively unoriented and relatively oriented poly(ethylene terephthalate) (PET); (2) copolyesters based on poly(ethylene terephthalate), particularly those suitable for use as binder fibers, (3) poly(ethylene terephthalate) containing cellulosic additives and/or modified starch, such as starch acetate, and (4) cellulose acetate fibers.”) (emphasis added).  Neal teaches that the synthetic fiber can be combined or blended with a binder fiber and undergo heat/compression treatment to form a bonded nonwoven fabric.  Column 7, lines 27-31.  Neal teaches that binder fiber can be included in an amount of 20% by weight.  Column 28, lines 21-23.  As such, the person having ordinary skill in the art would readily expect a synthetic fiber amount of about 80% by weight, which is greater than 40% by weight and 60% by weight, to be suitable in the fiber blend.  Neal discloses that the synthetic fibers can be provided as non-round fibers in crimpled staple form.  Column 13, lines 26-31.  Neal discloses that cellulose acetate synthetic fibers can have a crimp rate of 12 to 14 crimps per inch when provided at a staple length of 51 mm.  Column 27, lines 47-51.  It would have been obvious to a person having ordinary skill in the art at the time of filing the invention to provide a nonwoven fabric comprising a fiber blend that includes a non-round cellulose acetate staple fiber having 10 to 30 crimps per inch and a cut length of 55 mm or less and a binder fiber because Neal discloses using synthetic polyester fiber having the described dimensions in combination with a binder fiber in the manufacture of a nonwoven fabric, Examples 7 and 9, and because Neal teaches that cellulose acetate fiber having similar dimensions can be used as the synthetic fiber in place of polyester.  Neal does not specifically address the property clo value per millimeter of loft of the fiber blend.  Nonetheless, it is reasonable to presume that such a property would be inherent to the fiber blend taught by Neal.  Support for the presumption is found because Neal renders obvious the combination of limitations recited in Claim 1 of a staple fiber formed from cellulose acetate with a crimp frequency of 10 to 30 crimps per inch with a length less than 55 mm and having a non-round cross-section in combination with a binder fiber to form the fiber blend.  “[I]nherency may supply a missing claim limitation in an obviousness analysis where the limitation at issue is the natural result of the combination of prior art elements.”  Persion Pharmaceuticals. V. Alvogen Malta Oper., 945 F.3d 1184, 1191 (Fed. Cir. 2019).  With regard to Claim 2, Neal teaches that staple fiber can be provided with a denier per filament as low as 0.7.  Column 13, lines 60-62.  In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists.  In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976).  With regard to Claim 4, Neal teaches that the cellulose acetate fiber can have a Y-shape cross-section.  Column 27, lines 8-15.  With regard to Claim 8, Neal teaches that the synthetic fiber can comprise polyester, cellulose acetate, and suitable blends thereof.  Column 12, lines 10-14.  With regard to Claim 9, Neal teaches that nonwoven fabric can contain a mixture of synthetic fibers.  Column 12, lines 13-14.  As such a blend of two different types of cellulose acetate, such as two cellulose acetate fibers having a different denier or different crimp rate, would be obvious in order to vary the properties, such as basis weight or loft, of the final nonwoven product.  With regard to Claim 11, Neal teaches that CELBOND sheath/core fiber, which comprises a polyester core and a polyolefin sheath, can be used as a bicomponent binder fiber.  With regard to Claims 13 and 14, Neal does not specifically address the property of clo:mm for the nonwoven web comprising the fiber blend.  Nonetheless, it is reasonable to presume that such a property would be inherent to the proposed modified nonwoven material of Neal.  Support for the presumption is found because Neal renders obvious the combination of limitations recited in Claim 1 of a staple fiber formed from cellulose acetate with a crimp frequency of 10 to 30 crimps per inch with a length less than 55 mm and having a non-round cross-section in combination with a binder fiber to form a nonwoven fabric.  “[I]nherency may supply a missing claim limitation in an obviousness analysis where the limitation at issue is the natural result of the combination of prior art elements.”  Persion Pharmaceuticals. V. Alvogen Malta Oper., 945 F.3d 1184, 1191 (Fed. Cir. 2019).  With regard to Claim 18, Neal discloses that nonwoven fabrics are suitable for use in a broad range of products, such as absorbent products, cleaning wipes, and insulation.  Column 1, lines 32-35.  With regard to Claim 19, Neal teaches that the synthetic fiber can comprise polyester, cellulose acetate, and suitable blends thereof.  Column 12, lines 10-14.  With regard to Claim 20, Neal teaches that the nonwoven fabrics are generally useful as an incontinence structure.  Colum 1, line 38.  As such, it would have been obvious to a person having ordinary skill in the art at the time of filing the invention to provide the nonwoven fabric into a garment structure, such as a diaper, in order to provide the feature of an incontinence structure, as taught by Neal.  

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Neal in view of U.S. Patent Application Publication No. 2016/0199527 to Ota et al. (“Ota”).
With regard to Claim 5, Neal does not disclose the cellulose acetate staple fiber to have a crimp frequency of 15 to 25 crimps per inch.  Ota is also related to nonwoven fabrics suitable for use in a broad range of products, including absorbent articles.  See, e.g., Abstract, entire document.  Ota teaches that crimped cellulose acetate fiber can be provided with a variety of crimp number, such as between 5 and 70 crimps per inch, or even more preferably between 15 and 45 crimps per inch.  Paragraph [0158].  Ota teaches that crimped fiber is useful because it can provide increased bulk while maintaining light weight.  Id.  It would have been obvious to a person having ordinary skill in the art at the time of filing the invention to provide a crimp frequency in the range of 15 to 25 crimps per inch in the cellulose acetate fiber disclosed by Neal in order to increase the bulk of the nonwoven fabric, as shown to be known by Ota, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.  In re Boesch, 617 F.2d 272 (CCPA 1980).

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Neal in view of U.S. Patent No. 5,783,505 to Duckett et al. (“Duckett”).
With regard to Claim 7, Neal does not disclose providing a fiber blend comprising wool, cotton, flex, or hemp.  Duckett is also related to nonwoven fabrics for disposable articles that include cellulose acetate fibers.  See, e.g., Abstract, entire document.  Duckett teaches that blending cellulose acetate fibers with cotton fibers to form a nonwoven fabric is well known and beneficial because the cotton can increase natural comfort.  Column 2, lines 48-51.  It would have been obvious to a person having ordinary skill in the art at the time of filing the invention to include natural fiber, such as cotton, in the nonwoven fabric disclosed by Neal, in order to increase natural comfort of the resulting product, as shown to be known by Duckett.

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Neal in view of U.S. Patent No. 5,334,446 to Quantrille et al. (“Quantrille”).
With regard to Claim 10, Neal teaches polyester and copolyester can both be used in the binder fiber.  Column 20, lines 7-29.  However, Neal does not specifically disclose that the binder fiber is a bicomponent fiber comprising both a polyester component and a copolyester component.  Quantrille is also related to nonwoven fabrics useful in disposable articles and products that can contain staple fibers, such as cellulose acetate.  See, e.g., Abstract, column 8, lines 26-34, entire document.  Quantrille teaches that a usable binder fiber in such applications include core/sheath polyester/copolyester binder fiber.  Column 8, lines 20-25.  It would have been obvious to a person having ordinary skill in the art at the time of filing the invention to include bicomponent polyester/copolyester as a binder fiber in the nonwoven fabric disclosed by Neal, since Quantrille generally teaches that such fiber is suitable for use in general nonwoven products, and because it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability and desired characteristics.  In re Leshin, 227 F.2d 197 (CCPA 1960).

Claims 15-17 are rejected under 35 U.S.C. 103 as being unpatentable over Neal in view of U.S. Patent Application Publication No. 2004/0180592 to Ray (“Ray”).
With regard to Claims 15-17, Neal does not disclose that the nonwoven fabric is air-laid, lapped horizontally, and comprises a plurality of vertical pleats.  Ray is related to an insulation sheet material comprising a nonwoven fabric that can be thermoformed.  See, e.g., Abstract, entire document.  Ray teaches that the nonwoven fabric can be formed by air-laying and cross-lapping the fibers.  Paragraph [0014].  Ray also teaches that the nonwoven fabric can further be subjected to vertical pleating.  Paragraph [0017] and Figure 4.  It would have been obvious to a person having ordinary skill in the art at the time of filing the invention to provide the nonwoven fabric of Neal as an air-laid, cross-lapped material with vertical pleats in order to improve the acoustical insulation of the fabric, as shown to be known by Ray.

Response to Arguments
Applicant’s arguments filed June 20, 2022 have been fully considered but they are not persuasive.
Applicant argues that the cited art does not teach the combinations of elements that give a clo value per millimeter of loft of at least 0.180.  Applicant notes that the first seven samples in Table 3 of the disclosure on page 45 show how these combinations result in an improved clo value not taught by the cited art.  The Examiner disagrees.  It is noted that if the Applicant intends to rely on Examples in the specification or in a submitted declaration to show non-obviousness, the applicant should clearly state how the Examples of the present invention are commensurate in scope with the claims and how the Comparative Examples are commensurate in scope with the applied prior art.  In this instance, Applicant has not shown how the Comparative Examples are commensurate in scope with the Neal reference.  Neal teaches that the synthetic fibers used in their invention are cellulose acetate fibers.  Column 12, lines 5-35.  As such, Applicant’s Comparative Examples are not commensurate in scope with Neal, and do not sufficiently demonstrate that Neal fails to teach the claimed property feature.  “[I]nherency may supply a missing claim limitation in an obviousness analysis where the limitation at issue is the natural result of the combination of prior art elements.”  Persion Pharmaceuticals. V. Alvogen Malta Oper., 945 F.3d 1184, 1191 (Fed. Cir. 2019).  The use of cellulose acetate fibers in Neal represents a natural result of the combination of elements taught by Neal, and as such, inherency is appropriate in this obviousness analysis.  
In response to applicant's argument that the examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971).  In this instance, there is no hindsight reasoning because Neal teaches “[t]he most preferred polymers for use in the present invention are (1) relatively unoriented and relatively oriented poly(ethylene terephthalate) (PET); (2) copolyesters based on poly(ethylene terephthalate), particularly those suitable for use as binder fibers, (3) poly(ethylene terephthalate) containing cellulosic additives and/or modified starch, such as starch acetate, and (4) cellulose acetate fibers.”  Column 13, lines 8-15.  The person having ordinary skill in the art need not rely upon Applicant’s disclosure to conclude that cellulose acetate fibers are suitable for use in Neal.
Applicant argues that rejections on obviousness grounds must possess some articulated reasoning with some rational underpinning to support the legal conclusion of obviousness.  However, such reasoning is provided in the rejection in a two prong statement.  For example, it would have been obvious to a person having ordinary skill in the art at the time of filing the invention to provide a nonwoven fabric comprising a fiber blend that includes a non-round cellulose acetate staple fiber having 10 to 30 crimps per inch and a cut length of 55 mm or less and a binder fiber (1) because Neal discloses using synthetic polyester fiber having the described dimensions in combination with a binder fiber in the manufacture of a nonwoven fabric, Examples 7 and 9, and (2) because Neal teaches that cellulose acetate fiber having similar dimensions can be used as the synthetic fiber in place of polyester.  

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEREMY R PIERCE whose telephone number is (571)270-1787. The examiner can normally be reached Monday - Friday, 9 am to 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marla D. McConnell can be reached on 571-270-7692. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

JEREMY R. PIERCE
Primary Examiner
Art Unit 1789



/JEREMY R PIERCE/           Primary Examiner, Art Unit 1789